DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: processing unit in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8, 13, 16, 23, 32, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106530747 A) in view of Ekin (US 20160132743 A1).

Concerning claim 1, Chen et al. (hereinafter Chen) teaches a system, comprising:
a housing configured to be mounted on top of a vehicle (fig. 1: shell 1; ¶0033: installing the forensics system on a police car);
a police light (fig. 2: lamp assembly 2 includes warning lights; ¶0037);
a terminal located outside said housing and configured to send a control signal (¶¶0069-0070: in-vehicle display control device including a microprocessor);
two image cameras positioned on a front side of said housing (fig. 3: panoramic cameras 26);
a multi-target tracking radar configured to track and detect speed of multiple objects and positioned between said two capturing cameras (fig. 5: front speed radar 29 is located between panoramic cameras 26 (fig. 3)); and
wherein said two capturing cameras (fig. 3: panoramic cameras 26) are configured to capture image in response to said control signal from said terminal (¶¶0069-0070: “The host 4 controls the front camera 27 , the rear camera 30 , the front speed measuring radar 29 and the rear speed measuring radar 32 to work respectively in response to the forensic mode command”), wherein optical axes of said two image capturing cameras intersect at back of said two image cameras (fig. 3: cameras 26 are angled in such a way that the optical axes intersect at the back of them), and wherein said two image capturing cameras are located within said housing (fig. 3: panoramic cameras 26; fig. 5: front camera 28 and/or rear camera 31). Not explicitly taught is the multi-target tracking radar affixed to and located within said housing.
Ekin teaches a portable license plate reader, speed sensor, and face recognition system affixed to and located within a housing that is mounted on a vehicle (fig. 2: radar 1.13). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ekin into the Chen invention and arrange the two image capturing cameras and multi-target tracking radar affixed to and located within a housing. Such a modification is merely a rearrangement of parts held to be an obvious matter of design choice, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Concerning claim 13, Chen in view of Ekin teaches the system of claim 1, further comprising a processing unit configured to detect a traffic violation based on analysis of surveillance image obtained by said at least one of said two image capturing cameras (¶¶0072-0084), wherein said processing unit is configured to detect a traffic violation selected from the group consisting of: driving in a reverse direction, failing to drive within a single lane, crossing over a center divider, median or gore, driving in an unauthorized lane, driving on a shoulder, parking violation, and any combinations thereof (¶¶0081-0082: illegal parking, loading and unloading, reversing, etc.).

Concerning claim 16, Chen in view of Ekin teaches the system of claim 1, further comprising two panoramic cameras positioned at a left side and a right side of said housing, respectively (fig. 3: panoramic cameras 26).

Concerning claim 23, Chen in view of Ekin teaches the system of claim 1. Not explicitly taught is the system, wherein said police light is positioned above said two image capturing cameras.
Ekin teaches a portable license plate reader, speed sensor, and face recognition system mounted on a vehicle, wherein said police light is positioned above said one or more image capturing cameras (fig. 2: police lights 5 are located above cameras 1.3 and/or 1.6). The arrangement of police lights is merely a design decision implemented by the inventor. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ekin into the Chen invention and arrange said police light is positioned above said one or more image capturing cameras in order provide light for the cameras and ensure the clarity of the captured image.

Concerning claim 32, Chen in view of Ekin teaches the system of claim 1, further comprising a computer configured to:
(1) process and analyze image captured by said two image capturing cameras or
speed detection data obtained by said speed detector (¶¶0070-0084);
(2) control said two image capturing cameras based on analysis of said image or
an input received by said terminal (¶¶0069-0070: “The host 4 controls the front camera 27 , the rear camera 30 , the front speed measuring radar 29 and the rear speed measuring radar 32 to work respectively in response to the forensic mode command”); or
(3) control said terminal to display monitoring data obtained by said two image
capturing cameras or said speed detector (¶0009).

Concerning claim 35, Chen teaches the system of claim 32. Not explicitly taught is the system, wherein said computer is configured to analyze facial image captured by said two capturing cameras.
Ekin teaches a portable license plate reader, speed sensor, and face recognition system mounted on a vehicle, wherein said computer is configured to analyze facial image captured by said one or more capturing cameras (¶0071).
Taking the teachings of Chen and Ekin, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ekin into the Chen invention and analyze facial images captured by said one or more capturing cameras in order to recognize the persons that are being searched (Ekin, ¶0019).

Concerning claim 36, Ekin further teaches them system of claim 35, wherein said computer is further configured to identify a person from said facial image captured by said two image capturing cameras (¶0019).

Concerning claim 37, Chen teaches a method of adjusting a camera, comprising:
a) sending a control signal from a terminal of a system to at least one of two image capturing cameras (fig. 3: host 4 control signals for monitoring and forensic data capture via the image capturing cameras), wherein said system comprises: 
a housing configured to be mounted on top on a vehicle (fig. 1: shell 1; ¶0033: installing the forensics system on a police car); 
a police light (fig. 2: lamp assembly 2 includes warning lights; ¶0037); 
said terminal located outside said housing (¶¶0069-0070: in-vehicle display control device including a microprocessor); 
a multi-target tracking radar configured to track and detect speed of multiple objects and positioned between said two capturing cameras (fig. 5: front speed radar 29 is located between panoramic cameras 26 (fig. 3)); and
said two image capturing cameras (fig. 3: panoramic cameras 26), wherein said two image capturing cameras are affixed to and located within said housing (fig. 3: panoramic cameras 26) and optical axes of said two image capturing cameras intersect at back of said two image capturing cameras (fig. 3: cameras 26 are angled in such a way that the optical axes intersect at the back of them); and
b) adjusting said two image capturing cameras in response to said control signal from said terminal (fig. 3: host 4 control signals for monitoring and forensic data capture via the image capturing cameras). Not explicitly taught is the multi-target tracking radar affixed to and located within said housing.
Ekin teaches a portable license plate reader, speed sensor, and face recognition system affixed to and located within a housing that is mounted on a vehicle (fig. 2: radar 1.13). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ekin into the Chen invention and arrange the two image capturing cameras and multi-target tracking radar affixed to and located within a housing. Such a modification is merely a rearrangement of parts held to be an obvious matter of design choice, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

	Concerning claim 38, Chen in view of Ekin further teaches the method of claim 37, wherein said adjusting comprises setting said two image capturing cameras in one or more of the following modes:
(i) snapshot mode, in which said two image capturing cameras are configured to
capture snapshot images (¶¶0071-0074: capture mode);
(ii) speed detection mode, in which said two image capturing cameras are
configured to capture images of a speeding vehicle detected by a speed detector (¶¶0075-0078: speed mode); and
(iii) surveillance mode, in which said two image capturing cameras are
configured to capture video stream (¶¶0079-0084: monitoring mode, wherein the monitoring is video monitoring, see ¶0086).

Concerning claim 40, Chen in view of Ekin teaches the system of claim 37, further comprising: sending a monitoring command from said terminal to:
control the speed detector to detect said object (¶¶0069-0070); control said police light (¶0056); control illumination lights of said system to provide illumination for said image capturing (¶0066); control alarm speaker of said system (¶0056); control one or more panoramic cameras of said system to conduct surveillance (¶¶0056-¶0057); or control a satellite-based radio navigation receiver of said system to obtain positioning information of said system (¶0065).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106530747 A) in view of in view of Ekin (US 20160132743 A1), further in view of Pederson (US 6590502 B1).

Concerning claim 26, Chen in view of Ekin teaches the system of claim 1. Not explicitly taught is the system, further comprising LED display panel attached to said housing.
Pederson teaches an LED warning light mounted on a vehicle, further comprising LED display panel attached to said housing (col. 6, ll. 6-20” LED’s 30 capable of displaying information).
Taking the teachings of Chen, Ekin and Pederson, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the LED display of Pederson into the Chen invention in order to display information in different colors or patterns (Pederson, col. 6, ll. 6-20).

Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106530747 A) in view of in view of Ekin (US 20160132743 A1), further in view of Gersten (US 20180053394 A1).

Concerning claim 39, Chen in view of Ekin teaches the method of claim 37. Not explicitly taught is the method, wherein said adjusting comprises adjusting one or more configurations of said two image capturing cameras selected from the group consisting of: focal plane, orientation, positioning relative to said housing, exposure time, and frame rate.
Gersten teaches a danger monitoring system (e.g., municipal surveillance cameras, body worn cameras, dashboard cameras or other vehicle mounted cameras), wherein said adjusting comprises adjusting one or more configurations of said two image capturing cameras selected from the group consisting of: focal plane, orientation, positioning relative to said housing, exposure time, and frame rate (¶0049: pan-tilt-zoom, focus, infrared-mode, and increasing frame-rate in variable frame rate cameras).
Taking the teachings of Chen and Gersten, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Gersten into the Chen invention and adjust one or more configurations of said one or more image capturing cameras in order to adjust their settings to optimize clear recordings of the area surrounding where the shot originated (Gersten, ¶0049).

Response to Arguments
Applicant’s arguments, see page 6 of the remarks, filed 09/16/2022, with respect to the objection to claim 40 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 6 of the remarks, filed 09/16/2022, with respect to the rejection of claim 2 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 6 of the remarks, filed 09/16/2022, with respect to the rejection of claims 1-2, 8, 13, 16, 32, 37-78 and 40 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen and Ekin.
Applicant’s arguments, see pages 6-9 of the remarks, filed 09/16/2022, with respect to the rejection of claims 4, 23, 26, 35-36 and 39 under 35 U.S.C. §103 have been fully considered, but they are not persuasive.
Concerning claim 1, now incorporating limitations of previous claims 2, 4 and 8, Applicant alleges 
Here, the combination of the cited references does not teach each and every element of the pending claims, including 1) “wherein said multi-target tracking radar and said two image capturing cameras are affixed to and located within said housing”; 2) “wherein optical axes of said two image capturing cameras intersect at back of said two image capturing cameras”; and 3) “a multi-target tracking radar configured to track and detect speed of multiple objects and positioned between said two image capturing cameras”. (Emphasis added).
1) “wherein said multi-target tracking radar and said two image capturing cameras are
affixed to and located within said housing”
First, the combination of the cited references does not teach “wherein said multi-target tracking radar and said two image capturing cameras are affixed to and located within said housing.” The Office cited FIGs. 3 and 5 in Chen and asserted that “one or more image capturing cameras are located within said housing.” Applicant respectfully disagrees.
As shown in FIGs, 2-5 in Chen, the front camera 27 and radar 29 (FIG. 5) are located on a front monitoring module 35, which is located outside of the housing 1 (FIGs. 2-4) and is movable in relation to the housing 1 via a horizontal adjusting frame 11 and vertical adjusting frame 12 (FIG. 5 and [0052, 0061)).
In contrast, the as-amended claims 1 and 37 in the present application require the multi- target tracking radar and two image capturing cameras to be affixed to and located within the housing. [0032] of the present specification lists some of the advantages of using fixated image capturing cameras that can provide high speed and high quality solution without the need to “move the cameras in order to focus and capture a traffic violation” and also “avoid mechanical failures, heat, and/or high energy demand associated with movable cameras.”
Neither Chen nor Ekin provided any teaching or suggestion to change the monitoring module that is movable and located outside of the housing. One skilled in the art reading the cited references would not have the motivation to modify the device in Chen to arrive at the claimed system in the present application. For this reason alone, Applicant submits the as- amended claims 1 and 37 are not obvious in view of the cited references.
2) “wherein optical axes of said two image capturing cameras intersect at back of said
two image capturing cameras”
Second, the Office has acknowledged that Chen does not teach “wherein optical axes of said two image capturing cameras intersect at back of said two image capturing cameras” but nevertheless alleged that Ekin teaches “two image capturing cameras positioned on a front side of said housing, wherein optical axes of said two image capturing cameras either intersect at back of said two front-facing cameras or are parallel to each other.” (Office Action, page 10).
However, a closer review of the cameras 1.3 and 1.6 in the cited FIG. 2 of Ekin shows that cameras 1.3 and 1.6 in Ekin are pointed inwards and their optical axes intersect in front of the two cameras (as illustrated by the added dash lines below), not “at back of said two image capturing cameras,” as required by the amended claims 1 and 37. FIG. 2 of Ekin is reproduced below and the optical axes of cameras 1.3 and 1.6 are added as dash lines to indicate the difference regarding this claim limitation.
3) “a multi-target tracking radar configured to track and detect speed of multiple objects and positioned between said two image capturing cameras”
Third, the combination of the cited references does not teach “a multi-target tracking radar... positioned between said two image capturing cameras.” For example, the radar 29 in Chen is located above the only front camera 27 (FIG. 5). The Office has not provide any evidence that Chen teaches two image capturing cameras “positioned on a front side of said housing”, let alone a radar “positioned between said two image capturing cameras.” Applicant further notes that the panoramic cameras 26 in Chen are located at the corners of the housing, not on the front side (FIG. 3). Similarly, the radar 1.13 in Ekin is located on one side (not between) of the front-facing cameras 1.3 and 1.6 (FIG. 2).
For at least the foregoing reasons, Applicant submits that a case of obviousness has not been established, and respectfully requests withdrawal of the rejection under 35 U.S.C. § 103.

Regarding the first element, “1) “wherein said multi-target tracking radar and said two image capturing cameras are affixed to and located within said housing”, the examiner disagrees with Applicant’s allegation. Secondary reference Ekin teaches a radar (fig. 2: 1.13) located inside the housing of the portable plate reader, speed sensor and face recognition apparatus. The examiner contends it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Ekin into the Chen invention and arrange the two image capturing cameras and multi-target tracking radar affixed to and located within a housing. Such a modification is merely a rearrangement of parts held to be an obvious matter of design choice, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Regarding the second element, “2) “wherein optical axes of said two image capturing cameras intersect at back of said two image capturing cameras”, the examiner disagrees with Applicant’s allegation. Chen, in figure 3, discloses at least two panoramic cameras located on the front side of the housing wherein optical axes of said two image capturing cameras intersect at back of said two image capturing cameras. Accordingly, the claim stands rejected under new grounds of rejection necessitated by Applicant’s amendment. 
Regarding the third element, “3) “a multi-target tracking radar configured to track and detect speed of multiple objects and positioned between said two image capturing cameras”, the examiner disagrees with Applicant’s allegation. Radar 29 is located between panoramic cameras 26 (see fig. 3 of Chen). Applicant contends panoramic cameras 26 are located on the corners of the housing, however, the examiner maintains they are located on a front side of the housing as figure 3 explicitly shows them not being located on the sides. Accordingly, the claim remains rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425